Citation Nr: 1438893	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral calf muscle aches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep maintenance insomnia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1991, including service in Southwest Asia from February 5, 1991 to March 28, 1991.  The Veteran also had periods of service with the Army Reserves, including periods of active duty for training (ACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a personal hearing before the undersigned in July 2012.  A transcript of that hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

As discussed in greater detail below, the issue of entitlement to service connection for an acquired psychiatric disorder is encompassed within the scope of the instant appeal as a component of the remanded claims.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  Consequently, it is listed on the title page and is being remanded for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required. 
REMAND

The Veteran is seeking service connection for bilateral calf muscle aches, sleep maintenance insomnia, and chronic fatigue syndrome, to include as due to an undiagnosed illness.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

I.  Service Treatment Records

Service treatment records from the Veteran's January 1990 to April 1991 period of service are not of record.  Instead, the record contains photocopies of his U.S. Army Reserve treatment records.  Moreover, as noted by the August 2010 VA examiner, these records are "poorly made photocopies that are hard to read at best."  On remand, an attempt should be made to obtain the Veteran's service treatment records from his January 1990 to April 1991 period of active duty service and legible copies of his Army Reserve treatment records. 

II.  Intertwined Claim 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record.  The AOJ has not yet adjudicated this issue and the Board does not have jurisdiction over it.  However, since August 2010 and January 2012 VA examiners stated that the Veteran's bilateral calf muscle aches, sleep maintenance insomnia, and chronic fatigue may be related to his psychiatric disorder(s) the issues currently before the Board are inextricably intertwined with the issue of entitlement to service connection for a psychiatric disorder.  DeLisio, 25 Vet. App. at 54 (finding that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).  Here, if service connection for an acquired psychiatric disorder is granted, it may impact the issues currently on appeal.  Accordingly, when considering the August 2010 and January 2012 VA examination reports, the claim of service connection for an acquired psychiatric disorder is reasonably encompassed within the remanded service connection claims.  The issue, however, has not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating the issue in the first instance.  Therefore, the Board is requesting in this remand that the RO develop and adjudicate the claim of service connection for an acquired psychiatric disorder to ensure that the Board can continue with adjudication of the claims of service connection for bilateral calf muscle aches, sleep maintenance insomnia, and chronic fatigue.  

III.  Private Treatment Records

The record reflects that the Veteran has been receiving ongoing psychiatric treatment from his private physician.  See, e.g., January 2012 VA examination report.  Since the VA examiners have indicated that the issues on appeal may be related to the Veteran's psychiatric disorder(s), an effort should be made to obtain these private treatment records.  Such records may provide information on the nature and etiology of the issues currently on appeal. 

IV.  VA Examination 

While the August 2010 VA examiner documented that the Veteran's chronic fatigue syndrome, muscle aches, and sleep problems began in 1991, he later opined that these issues were the result of a motor vehicle accident that occurred in 2003.  Specifically, that examiner stated that the motor vehicle accident resulted in "pain and a loss of function that contributes to depression" and the Veteran's claimed disabilities "are most likely secondary to untreated clinical depression."  The examiner did not, however, explain if there was a medical reason to discount the date of onset reported by the Veteran.  The opinion is also contradicted by the evidence of record; namely, the Veteran's complaints of fatigue are documented in a March 1995 VA examination that took place prior to his motor vehicle accident.  

Similarly, the January 2012 VA examiner opined that the Veteran's bilateral calf muscle aches were the result of injuries sustained during his post-service motor vehicle accident.  However, she did not comment on whether there was a medical reason for discounting the Veteran's reported history of muscle aches beginning shortly after his separation from service.  While the examiner also indicated that the Veteran's sleep disorders were the result of an acquired psychiatric disorder, she did not address the Veteran's contentions that his symptoms began within one year of his separation from service. 

The Veteran is competent to provide evidence regarding symptoms and facts and circumstances he can observe and describe.  38 C.F.R. § 3.159(a)(2).  As the August 2010 and January 2012 VA examinations are inadequate, a remand for another medical opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center, and/or any other appropriate repository of records, and request a copy of the Veteran's service treatment records for his January 1990 to April 1991 period of service as well as legible versions of his service treatment records from the Army Reserves.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private psychiatric treatment records.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).
3.  After the development requested in items (1) and (2) is completed, and after conducting any necessary notification and development pursuant to the Veterans Claims Assistance Act of 2000, the AOJ should adjudicate the pending intertwined claim of entitlement to service connection for an acquired psychiatric disorder.  Only if the Veteran perfects an appeal of this decision, and after appropriate appellate development has been completed, should the issue be certified to the Board for adjudication.

4.  After the development requested in items (1) through (3) is completed, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed bilateral calf muscle aches, sleep maintenance insomnia, and chronic fatigue.  All necessary tests should be conducted.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner should provide opinions as to the following: 

(1)  State whether or not the Veteran has calf muscle aches, sleep maintenance insomnia, or chronic fatigue due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation. 

(2)  If any claimed symptom is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or more) that such diagnosis is etiologically related to the Veteran's military service. 

If, and only if, the AOJ determines in completing the action outlined in item (3) above that the Veteran is entitled to service connection for an acquired psychiatric disorder and the examiner finds that any claimed symptom is attributable to a known clinical diagnosis, then the examiner should also respond to the following questions:

(1) Is it at least as likely as not (50 percent or greater) that any diagnosis attributed to calf muscle aches, sleep maintenance insomnia, or chronic fatigue is causally related to the Veteran's service-connected acquired psychiatric disorder?

(2) If the answer to (1) is no, then is it at least as likely as not (50 percent or greater) that any diagnosis attributed to calf muscle aches, sleep maintenance insomnia or chronic fatigue is aggravated beyond the normal course of the condition by the Veteran's service-connected acquired psychiatric disorder?

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  After completing the requested action, readjudicate the claims.  If any of the claims are denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

